Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 1 of 19 PageID #:1382




                                   APPENDIX 1

            DEFENDANT AUSTIN MANSUR’S CHARACTER LETTERS

 1. Barry Mansur

 2. Dina Mansur

 3. Michael McGrath

 4. Elizabeth and Darby Anderson

 5. Christian Werth

 6. Theodore Netsky

 7. Richard Slovin

 8. John Krupnik

 9. Richard Rinella

 10. Douglas Hannah

 11. John Baessler

 12. Britta Bolin

 13. Nicholas Carter

 14. Ashur Youash
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 2 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 3 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 4 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 5 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 6 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 7 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 8 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 9 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 10 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 11 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 12 of 19 PageID #:1382
 Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 13 of 19 PageID #:1382




John D. Krupnik
1850 W Division
Unit #4C
Chicago, IL 60622 630.697.1675
jkrupnik@iaai.com

March 25, 2019

The Honorable Judge Matthew F. Kennelly:
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street
Courtroom 2103, Chambers 2188
Chicago, Illinois 60604

        Re: “U.S. v. Austin Mansur, Case No. 2017-CR-643”

Dear The Honorable Matthew F. Kennelly:

This purpose of my letter is to articulate the character of Austin Mansur. I met Mr. Mansur roughly two
decades ago and my story will highlight the foundation of him as a human being. I would also state it
would only take less than (5) minutes with Austin to truly understand his passion to want to help others
and his strength with people. His core is built on a foundation driven to assist others in our world.

I met Austin on a cold spring morning where my car battery was dead and there was not a sole in sight. I
was attempting to pack up and catch a flight for the Easter family weekend. It was the most unique
experience --- he arrived with a funny joke, his curious mind on how he could assist another, and a
helping hand. We attempted to jump my car 3-4 times and it did not work. As he understood my story,
and I did not ask, he extended me $40 so I could get a taxi cab back to my townhome so I could make my
flight (there was no Uber at this point). We friendly exchanged contact information and went on our way.

I share this intimate experience as an aid for how I have observed Austin countless times assist others in
time of need – personally, mentally, coaching, helping hand. No matter what the situation, he has always
paused to help others. Our world is a much better place with the caliber of Austin Mansur. Austin has not
only made me a better person through personal and professional coaching, but our entire friendship
circle. He is a man with great dignity and integrity and willing to assist any other person in need.

I must state that I was in great shock when I learned of the claims presented against him. Anyone
knowing Austin would be in shock and further, as I, the first thing we would or anyone who has made
contact with Austin would immediately want to help him in his situation If Austin was not a part of our
world, it would be a great detriment to the ones Austin could not aid and assist

Thank you for your time,




John D. Krupnik
Chief Technology Officer www.iaai.com

           Insurance Auto Auctions, Inc. │ Two Westbrook Corporate Center, 10th Floor │ Westchester, IL 60154

                                       IAA – Auctions.com │ IAAI.com
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 14 of 19 PageID #:1382




                                   Restaurantware
                                          ECD-FRENDLY SUPPUES



March 13th, 2019

United States Court
Northern District
No 17 CR 643-5
Re: Austin Mansur

Re: "U.S. v. Austin Mansur, Case No. 2017-CR-643"



The Honorable Matthew F. Kennelly,

I have had the pleasure to know Austin Mansur since 1988 when we began attending high
school together. I also know his entire family. He is one of my best friends.

When Austin first told me about the case against him I could immediately see the fear in his
eyes and the stress in his face. Having know each other for so many years I have a very good
idea of how Austin is affected by things. When I say this entire process has been devastating to
him I am not exaggerating. This is something that Austin will not recover from. For someone
like Austin, the existence of the case is one of the worst punishments that could be placed upon
him.

He is a kind gentle person who throughout his life has always tried to avoid or rectify
confrontations immediately. He could not be sorrier for what has happened. Please understand
that he has suffered greatly and is already a different person.

I beg the court to grant Austin probation. As I mentioned the effect this case has already had on
him goes way beyond what you may think. Sending him to prison would be a crushing blow that
I do not believe that would produce any beneficial outcome. I thank the court for its time and
consideration of this matter.


          Hy   Ours,




  ichard RineIla
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 15 of 19 PageID #:1382




April 22nd, 2019



The Honorable Judge Matthew F. Kennelly
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street
Courtroom 2103, Chambers 2188
Chicago, IL. 60604

RE:    United States of America vs Austin Mansur
       Case N0. 2017-CR-643

Dear Honorable Kennelly:

My letter is regarding Austin Mansur.

Austin has been a friend for over +35 years. We met back in high school while on vacation
and have maintained a close relationship over the years. Austin is trustworthy, loyal and has
demonstrated good character throughout our entire friendship.

Unfortunately, Austin is now faced with punishment for his poor decision. Austin has faced
humility and has suffered immensely as a result of his actions. I would respectively ask you
show leniency on any future punishment and allow my friend to get back to fully contributing
to society.

Austin has learned a very important lesson and would really like to bring closure to this
chapter in his life.

Respectfully,




Douglas Hannah, Managing Director




                           P.O. Box 2506 • Key West, FL 33045
                                    Tel: (305) 533-1110
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 16 of 19 PageID #:1382
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 17 of 19 PageID #:1382
 Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 18 of 19 PageID #:1382




03-17-2019

From:
Nicholas Carter
CEO
IngeniousIO, Inc.


To:
United States Court
Northern District
The Honorable Matthew F. Kennelly

Re: U.S. v. Austin Mansur, Case No. 2017-CR-643


Dear Honorable Judge Kennelly,

My name is Nick Carter and I have know Austin for approximately 7 years and was aghast when
I heard the accusation against him. I hold my close friends, including Austin in high regard.
When I say “High Regard”, this to me is a person that has integrity, empathy, intelligence and
lacks egotistical view points. Austin defines all of those traits. I have seen in personal and
business operations, Austin to be dedicated on upholding guidelines of the law and to never
waiver or suggest otherwise.

Do I think Austin would ever commit such an act again?
Absolutely and unequivocally, that would be a “No”.

Do I think Austin learned his lesson?
Absolutely and unequivocally, that would be a “Yes”.

I feel it is painfully hard to convey in such a letter a point of human connection, but Austin is an
exceptional person in principals both in life and work. If you were to know him on the same
level you would feel the same. Austin and I overlap in some respects on both the personal and
business level. I’m a tech entrepreneur with a passion for ultra endurance sports, we have
accumulatively overlapped on multiple relationships overtime and have become friends ever
since. It takes an unprecedented level of honesty to be able to step up and admit fault. I
understand you must determine a “punishment” for such admissions. I must plead to you the
value of a good persons life. I appreciate you taking the time to read this.

Sincerely,

Nicholas Carter
Case: 1:17-cr-00643 Document #: 272-1 Filed: 05/22/19 Page 19 of 19 PageID #:1382
